Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6-13 & 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 05/04/2022.  The applicant’s arguments are convincing and that the prior art of record fails to teach or suggest the newly added limitations to independent claims 1, 12 & 20 that “the controller, when vehicle power is reset, controls the measurer to measure a current first internal resistance value or a current second internal resistance value, compares the current first internal resistance value with the stored first internal resistance value or compares the current second internal resistance value with stored second internal resistance value, and diagnoses that the battery has been replaced when the corresponding values of the comparison differ from each other, wherein the first internal resistance is an internal resistance of the battery when a rotational speed of an engine of the vehicle is increased and the vehicle is in a stopped state, and wherein the second internal resistance is an internal resistance of the battery when the rotational speed of the engine of the vehicle is increased and the vehicle is in a driving state.”

Regarding previous 103 rejection, prior art of record Lee et al. & Sugiyama et al. describe a Lee merely discloses that an initial current value is compared with stored current values. However, Lee is silent on comparing a current internal resistance value with another internal resistance value. Wherein claim 1 added the new features that a controller, which “compares the current first internal resistance value with the stored first internal resistance value or compares the current second internal resistance value with the stored second internal resistance value and diagnoses that the battery has been replaced when the corresponding values of the comparison differ from each other wherein the first internal resistance is an internal resistance of the battery when a rotational speed of an engine of the vehicle is increased and the vehicle is in a stopped state, and wherein the second internal resistance is an internal resistance of the battery when the rotational speed of the engine of the vehicle is increased and the vehicle is in a driving state.” Lee fails to teach or suggest at least the above discussed limitations.  Sugiyama et al. is also silent on comparing the updated internal resistance deterioration coefficients with another internal resistance or internal resistance deterioration coefficient. 

Therefore, Prior Art Lee et al. & Sugiyama et al. fail to describe the newly added features mention above of claims 1, 12 & 20 as required by 35 U.S.C. § 103, thus the rejection of the pending claims are moot. 
Dependent claims 2-4, 6-13 & 15-19 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 11, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858